                Case 1:21-cv-00260-PB Document 14 Filed 06/24/21 Page 1 of 2




                                  UNITED STATES DISTRICT COURT
                                   DISTRICT OF NEW HAMPSHIRE

                                                       )
 SECURITIES AND EXCHANGE                               )
 COMMISSION,                                           )
                                                       )
                            Plaintiff,
                                                       )
           v.                                          )      Civil Action No. 21-cv-00260
                                                       )
                                                       )
 LBRY, INC.,                                           )
                            Defendant.                 )
                                                       )

   Assented-To Motion to Extend Time to File a Motion Pursuant to Fed. R. Civ. P. 12(f)

       Plaintiff Securities and Exchange Commission (the “Commission”) , with the assent of

defendant LBRY, Inc. (“LBRY”), respectfully requests that the Court extend the date by which

the Commission must file a motion to strike pursuant to Federal Rule of Civil Procedure 12(f)

from June 28, 2021 to July 12, 2021. As grounds for this motion, the Commission states as

follows:

       1. On March 29, 2021, the Commission filed its complaint. Dkt. No. 1.

       2. On June 7, 2021, LBRY answered the complaint and raised a number of affirmative

                defenses. Dkt. No. 13. Among others, LBRY asserts that the Commission’s action

                represents “impermissible selective enforcement” and that “LBRY did not have fair

                notice of whether its sales of LBC constituted securities . . . .” Dkt. No. 13, at 32

                (Third Affirmative Defense), and 34 (Fourth Affirmative Defense).

       3. The Commission may file a motion for a judgment on the pleadings pursuant to Fed.

                R. Civ. P. 12(c) and/or a motion to strike pursuant to Fed. R. Civ. P. 12(f) as to one or

                both of those affirmative defenses.
            Case 1:21-cv-00260-PB Document 14 Filed 06/24/21 Page 2 of 2




         4. A motion to strike the defenses would otherwise be due on June 28, 2021. 1 The

             Commission seeks leave of Court to file any motion pursuant to Fed. R. Civ. P. 12(f)

             by July 12, 2021.

         5. The requested extension will afford the Commission additional time to determine

             whether a motion to strike may assist the Court in disposing of one or more of the

             defendant’s affirmative defenses or would otherwise narrow the issues to be explored

             during discovery.

         6. The Commission certifies, pursuant to Local Rule 7.2, that the relief requested herein

             will not result in the continuance of any other date in this matter.

         7. LBRY assents to the relief requested herein.

         For the reasons set forth above, the Commission respectfully requests that the Court

extend the date by which any motion to strike is due from June 28, 2021 to July 12, 2021.

Dated: June 24, 2021                                         Respectfully submitted,

                                                             SECURITIES AND EXCHANGE
                                                             COMMISSION

                                                             By its Attorneys,

                                                             /s/ Eric A. Forni
                                                             Eric. A. Forni (Mass. Bar No. 669685)
                                                             Marc Jones (Mass Bar No. 645910)
                                                             Peter B. Moores (Mass Bar No. 658033)
                                                             Senior Enforcement Counsel
                                                             Boston Regional Office
                                                             33 Arch Street
                                                             Boston, MA 02110




1
 See Fed. R. Civ. P. 12(f)(2) (motions to strike due 21 days after being served with the pleading; here, LBRY’s
answer). A motion on the pleadings pursuant to Fed. R. Civ. P. 12(c) must be filed “early enough not to delay trial.”

                                                         2
